Title: To Alexander Hamilton from William S. Smith, 16 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. on the Bronks July 16th. 1799.
          
          The Bearer Mr. Alexander Stevenson, a Grandson of Edward Stevenson of Throgs neck deceased, is solicitous of entering into the 12th. Regt. as a Second Lieutenant, from an early knowledge of his family and the modest deportment of the young Gentleman aided by the respectable recommendations, he brought to me, I feel a solicitude, that he should be placed on the list of applicants to fill the one of the Vacancies in the Regt. and doubt not you will present him for a Commission, in as strong a light, as his relative merits compared with other applicants, may to your mind warrant—I have requested him personally to deliver this, that you  may receive every favourable impression, that the modesty of his manners & the mildness of his conversation, may impress you with
          The place of his residence is North East town in the County of Dutchess, & he is of opinion, that he can get a Number of recruits there—should the Number of applicants for the vacancies in the 12th. be so great, as to deprive him of a tollerable chance of Success, permit me to request you will bear Mr. Stevenson, in recollection, and honor him with your influence to obtain a similar Station in some other Corps—With great respect I have the Honor to be Sir, Your most Obedt. Humble Servt. 
          
            W. S. Smith 12th. Regt.
          
        